Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sobhani 5213511.
	Regarding claims 1 and 14, Sobhani (Figures 3, 4 and 6) discloses an implantable electrical connecting device, comprising: a first elastic multi-ply layer 14 having a first electrically conductive 34 layer and a plurality of first electrical contacts 42 electrically conductively connected to the first electrically conductive layer of the first elastic multi-ply layer; and a second elastic multi-ply layer 12 having a first electrically conductive layer 32 and a plurality of second electrical contacts 44 electrically conductively connected to the first electrically conductive layer of the second elastic multi-ply layer, the second electrical contacts make contact with the first electrical contacts.  The method limitations of claim 14 are deemed to be inherent in the use of the above structure.
Regarding claim 2, Sobhani discloses the first elastic multi- ply layer 14 and the second elastic multi-ply layer 12 positively engage each other.
Regarding claim 3, Sobhani discloses the first electrical contacts 42 of the first elastic multi-ply layer 14 are a plurality of plug-type elevations.
Regarding claim 4, Sobhani discloses the second electrical contacts 44 of the second elastic multi-ply layer 12 are a plurality of socket-type indentations.
Regarding claim 5, Sobhani discloses the first elastic multi- ply layer 14 includes: a first dielectric layer 18 on which the first electrically conductive layer 34 of the first elastic multi-ply layer is structured; a second dielectric layer 26 formed on the first electrically conductive layer of the first elastic multi-ply layer; and a second electrically conductive layer 42 forming the first electrical contacts.
Regarding claim 9, Sobhani discloses the second elastic multi- ply layer 12 includes: a first dielectric layer 16 on which the first electrically conductive layer of the second elastic multi-ply layer is structured; a second dielectric layer 24 formed on the first electrically conductive layer of the second elastic multi-ply layer; and a second electrically conductive layer 44 forming the second electrical contacts.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sobhani.
	It would have been an obvious matter of design to partially wind together the first elastic multi- ply layer 14 and the second elastic multi-ply layer 12, to conserve space.
Claims 6-8, 10-12 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches either elastic multi-ply layer has a third dielectric layer on which the second electrically conductive layer is partially formed; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832